Order, Supreme Court, New York County (Alice Schlesinger, J.), entered August 20, 2001, which denied petitioner’s application to stay arbitration, unanimously affirmed, with costs.
The broad arbitration clause in the 1996 agreement between petitioner R.H. Donnelley and respondent Nielsen Media Research, Inc. commits to the arbitrators the issue of whether IMS Health Incorporated is a “permitted assign” within the meaning of the contract, and therefore whether it is entitled to demand arbitration (see, Matter of Smith Barney Shearson v Sacharow, 91 NY2d 39, 45-47). The dispute involves only the issues of whether IMS is an assignee and how taxes are to be calculated under that 1996 agreement, and thus does not necessitate invocation of the arbitration clause in a subsequent 1998 agreement, between IMS and Nielsen, or the consolidation of separate arbitrations over a party’s objection. Concur — Tom, J.P., Mazzarelli, Andrias, Ellerin and Marlow, JJ.